                     Case
                      Case4:21-cv-05363-DMR
                           4:21-cv-05363-DMR Document
                                              Document7-2
                                                       6 Filed
                                                          Filed07/14/21
                                                                07/15/21 Page
                                                                          Page11ofof21

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California


     MORSE COMMUNICATIONS, INC., a Florida                            )
               corporation,                                           )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                                          Civil Action No.                    4:21-cv-5363 DMR
                                                                      )
 ORACLE AMERICA, INC., a Delaware corporation;                        )
 NETSUITEINC., a Delaware corporation; ORACLE                         )
CORPORATION, a Delaware corporation; and DOES                         )
           1 through 40, inclusive,                                   )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) ORACLE AMERICA, INC., a Delaware corporation;
                                           500 Oracle Parkway
                                           Redwood Shores, California 94065




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Uplift Law, PC
                                           Melissa G. Fulgencio
                                           650 N. Rose Drive, Ste. 620
                                           Placentia, CA 92870



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                       S DISTR
                                                                                                    CLERK OF COURT
                                                                                    ATE       IC
                                                                                  ST            T
                                                                              D
                                                                                                                    Susan Y. Soong
                                                                                                        CO
                                                                         E
                                                                       IT




                                                                                                          UR
                                                                     UN




                                                                                                            T




            7/15/2021
                                                                     N O RT




                                                                                                             NI A




Date:
                                                                                                         OR
                                                                         HE




                                                                                                                          Signature of Clerk or Deputy Clerk
                                                                                                        IF




                                                                              N
                                                                                                        AL
                                                                              R




                                                                                  DI
                                                                                       S T RI T O F C
                                                                                             C
